DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 12/20/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: discharge unit (200) in claims 1-11, weight measuring unit (500) in claims 1-6 and 9, control unit (700) in claims 1-11 and line width measuring unit (550) in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP 2009095740 A)
Regarding claim 1, Kojima teaches a three-dimensional shaping device comprising: a discharge unit (40) configured to discharge a shaping material; a weight measuring unit (74) configured to measure a weight of the shaping material discharged from the discharge unit; and a control unit configured to control the discharge unit and the weight measuring unit to shape a three- dimensional shaped object by stacking layers of the shaping material in a shaping region of a stage (14), wherein the control unit (100) is configured to control the weight measuring 
Regarding claim 2, Kojima teaches the control unit measures the weight of the shaping material discharged to the shaping region by the weight measuring unit while discharging the shaping material from the discharge unit to the shaping region, and when it is determined that the predetermined amount of the shaping material is not discharged, controls the discharge unit so that the predetermined amount of the shaping material is discharged from the discharge unit, and shapes the three- dimensional shaped object by discharging the shaping material from the discharge unit to the shaping region (pg. 9 paragraphs 10-12).
Regarding claim 3, Kojima teaches wherein the weight measuring unit (74) measures the weight of the shaping material discharged from the discharge unit to the shaping region, and the control unit (100) compares a weight calculated from shape data representing a shape of the three-dimensional shaped object and the weight measured by the weight measuring unit (74), so as to determine whether the predetermined amount of the shaping material is discharged (pg. 9 paragraphs 10-12, claim 1).
Regarding claim 4, Kojima teaches wherein the control unit (100) is configured to control the discharge unit based on shaping data generated from the shape data, and when it is determined that the predetermined amount of the shaping material is not discharged, correct 
Regarding claim 5, Kojima teaches the weight measuring unit (74) measures a weight of the shaping material discharged from the discharge unit to a region different from the shaping region, and the control unit (100) discharges the shaping material from the discharge unit to the region different from the shaping region (inspection table 72, pg. 6, paragraph 5), and determines whether the predetermined amount of the shaping material is discharged from the discharge unit based on the weight of the shaping material discharged to the region different from the shaping region (pg. 6, paragraph 10, pg. 9 paragraphs 10-12, paragraph 15 claim 1). 
Regarding claim 6
Regarding claim 7, Kojima teaches wherein the control unit (100) performs the first cleaning processing each time the layer is stacked in the shaping region (pg. 10, paragraph 10, pg. 10, paragraph 2).
Regarding claim 8, Kojima teaches the control unit (100) discharges the shaping material from the discharge unit to the region different from the shaping region in at least a part of a period until the shaping material forming the layer is solidified each time the layer is shaped in the shaping region (pg. 11 paragraph 2). 
Regarding claim 9, Kojima teaches wherein the control unit (100) measures, by the weight measuring unit (74), a weight of the shaping material discharged from the discharge unit to the region different from the shaping region each time the layer is shaped (pg. 11, paragraph 2).
Regarding claim 10, Kojima teaches wherein when it is determined that an amount of the shaping material discharged from the discharge unit is less than the predetermined amount (claim 7), the control unit (100) performs a second cleaning processing of cleaning the discharge unit by discharging the shaping material from the discharge unit to a region different from the shaping region (pg.11 paragraph 2). 
Regarding claim 12, Kojima teaches a line width measuring unit (camera device 80) configured to measure a line width of the discharged shaping material (camera is used to measure the droplets and glass in pg. 7 paragraphs 3-4). Further, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2009095740 A) in view of Saito et al (US 2019/0030820 A1). 
Although Kojima does not explicitly disclose the discharge unit includes a plasticization unit configured to plasticize a material and generate the shaping material, the plasticization unit includes a screw, and the control unit controls a rotation speed of the screw to adjust an amount of the shaping material to be discharged from the discharge unit, it is conventionally 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743